COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Retired Judge Fitzpatrick*


CLYDE KEITH CALE
                                                                   MEMORANDUM OPINION * *
v.     Record No. 0594-08-3                                            PER CURIAM
                                                                        JULY 8, 2008
NIBCO, INC. AND
 ZURICH AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (A. Thomas Lane, Jr., on brief), for appellant.

                 (Frederick T. Schubert, II; Angela F. Gibbs; Midkiff, Muncie &
                 Ross, P.C., on brief), for appellees.


       Clyde Keith Cale appeals a decision of the Workers’ Compensation Commission

suspending his temporary total disability benefits as of October 27, 2006, based upon its finding

that employer proved claimant was fully able to perform his pre-injury employment. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Cale v.

Nibco, Inc., VWC File No. 205-62-34 (Feb. 5, 2008). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                            Affirmed.


        * Judge Fitzpatrick took part in the consideration of this case prior to the effective date of
her retirement as senior judge on July 1, 2008 and thereafter by designation pursuant to Code
§ 17.1-400(D).
       **
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
- 2-